Citation Nr: 0309421	
Decision Date: 05/21/03    Archive Date: 05/27/03

DOCKET NO.  00-04 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased rating for folliculitis barbae, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K . L. Wallin, Associate Counsel

INTRODUCTION

The veteran served on active duty from January 1979 to August 
1979.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, which granted an increase to 10 percent 
disabling for folliculitis barbae.  The veteran disagreed 
with the 10 percent rating and initiated this appeal.


REMAND

During the pendency of this claim, the rating criteria for 
evaluating skin disorders was amended, effective from August 
30, 2002. See 67 Fed. Reg. 147, 49590-49599 (July 31, 2002).  
The United States Court of Appeals for Veterans Claims 
(Court) has held that if the applicable laws or regulations 
change while a case is pending, the version most favorable to 
the claimant applies absent congressional intent to the 
contrary. Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  However, the Board must apply the old law prior to 
the effective date of the new law.  See Green v. Brown, 10 
Vet. App. 111, 116-119 (1997) and 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  

In the instant case, the veteran has not been provided notice 
of the regulation changes, nor has he been given the 
opportunity to submit additional evidence or argument in 
support of his claim.  As the Board intends to rely on the 
new law, which has not been considered by the agency of 
original jurisdiction, and such consideration could result in 
a denial of the appeal; the Board must notify the veteran and 
his representative of its intent to do so.  38 C.F.R. 
§ 20.903(c).

The Board notes that the last VA examination of record is 
dated in July 2000, prior to the regulation changes noted 
above.  The Board finds that the July 2000 VA examination is 
inadequate for evaluating the veteran's current level of 
impairment, as it does not address the new skin criteria. 
38 C.F.R. § 4.70.  In addition, as the aforementioned report 
of examination is almost three years old, a re-examination is 
necessary to verify whether there has been an improvement in 
the veteran's folliculitis barbae or a material change in 
disability. 38 C.F.R. § 3.327(a)

There has also been another significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified as amended at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2002)) 
became law.  Among other directives, the VCAA eliminated the 
well-grounded claim requirement, expanded the duty of VA to 
notify the appellant and the representative of requisite 
evidence, and enhanced the duty to assist a claimant in 
developing the information and evidence necessary to 
substantiate a claim.  Recent decisions by the Court have 
mandated that VA ensure strict compliance with the provisions 
of the VCAA.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 
183 (2002); see also Bernard v. Brown, 4 Vet. App. 384 
(1993); (Holding that when the Board addresses in its 
decision a question that has not been addressed by the RO, it 
must consider whether the appellant has been given adequate 
notice to respond and, if not, whether he has been prejudiced 
thereby.).  

Finally, the United States Court of Appeals for the Federal 
Circuit invalidated provisions of 38 C.F.R. § 19.9(a)(2) and 
(a)(2)(ii).  These provisions allowed the Board to develop 
evidence and take action to correct a missing or defective 
VCAA duty to notify letter as required by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. 
§ 3.159(b)(1).  The Board no longer has authority to direct 
Board personnel to undertake the action essential for a 
proper appellate decision.  See Disabled American Veterans v. 
Secretary of Veterans Affairs, Nos. 02-7304, -7305, -7316 
(Fed. Cir. May 1, 2003).  Likewise, the Board can no longer 
attempt to cure VCAA deficiencies. Id.   The result is that 
if further evidence, clarification of the evidence, or curing 
of VCAA deficiencies is essential for a proper appellate 
decision, the matter must be remanded to the RO for said 
development, adjudication, and notice.  

Because of the reasons listed above and the court decision in 
Disabled American Veterans, supra, a remand in this case is 
required.  Accordingly, this case is REMANDED for the 
following:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West Supp. 2002) are fully complied with 
and satisfied.  See also 38 C.F.R. 
§ 3.159 (2002).  Particularly, the RO 
must notify the veteran of the applicable 
provisions of VCAA, including what 
evidence is needed to support the claims, 
what evidence VA will develop, and what 
evidence the veteran must furnish. See 
Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002) ("Both the statute, 38 
U.S.C.A. § 5103(a), and the regulation, 
38 C.F.R. 
§ 3.159, clearly require the Secretary to 
notify a claimant which evidence, if any, 
will be obtained by the claimant and 
which evidence, if any, will be retrieved 
by the Secretary.").  
 
2.  The RO should notify the veteran that 
the rating criteria for evaluating skin 
disorders were amended, effective from 
August 30, 2002. See 67 Fed. Reg. 147, 
49590-49599 (July 31, 2002).  A copy or 
summary of the regulation changes must be 
attached.

3.  Once the veteran has been notified, 
the RO should make arrangements with the 
appropriate VA medical facility for the 
veteran to be afforded the following 
examination: Dermatology.  Send the 
claims folder to the examiner for review.  
Please ask the examiner to clearly 
document review of the claims folder in 
his/her examination report.  Please ask 
the examiner to provide opinions as to 
whether the veteran's folliculitis barbae 
is manifested by:
a)	exudation or constant itching, 
extensive lesions, or marked 
disfigurement;
b)	marked and unsightly deformity of the 
eyelids, lips, or auricles;
c)	covering 20 to 40 percent of the 
entire body or 20 to 40 percent of 
exposed areas are affected, or 
systemic therapy such as 
corticorsteroids or other 
immunosuppressive drugs are required 
for a total duration of six weeks or 
more, but not constantly, during the 
past 12 month period;
d)	disfigurement of the head, face, or 
neck with visible or palpable tissue 
loss and either gross distortion or 
asymmetry of one feature or paired set 
of features (nose, chin, forehead, 
eyes (including eyelids), ears 
(auricles), cheeks, lips, or with two 
or three characteristics of 
disfigurement: (1) scar 5 or more 
inches (13 or more cm. in length); (2) 
scar at least one-quarter inch (0.6 
cm.) wide at widest part; (3) surface 
contour of scar elevated or depressed 
on palpation; (4) scar adherent to 
underlying tissue; (5) skin hypo-or 
hyper- pigmented in an area exceeding 
six square inches (39 sq. cm.); (6) 
skin texture abnormal (irregular, 
atrophic, shiny, scaly, etc.) in an 
area exceeding six square inches (39 
sq. cm.); (7) underlying soft tissue 
missing in an area exceeding six 
square inches (39 sq. cm.); or (8) 
skin indurated and inflexible in an 
area exceeding six square inches (39 
sq. cm.).

The examiner is asked to take into 
consideration unretouched color 
photographs when evaluating under these 
criteria.  Please request that the 
examiner provide all rationale for any 
opinions expressed.

4.  Thereafter, the RO should 
readjudicate the veteran's claim of 
entitlement to a rating in excess of 10 
percent disabling for folliculitis 
barbae.  If the benefit sought on appeal 
remains denied, the appellant and his 
representative should be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issue currently on appeal.  The veteran 
should be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	KURT G. EHRMAN
	Acting Veteran's Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2002), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




